                    UNITED STATES DISTRICT COURT
                               FOR THE
                         DISTRICT OF VERMONT


UNITED STATES OF AMERICA         )
                                 )
          v.                     )    Case No. 2:10-cr-131
                                 )
FRANK ANNETTE                    )

                           OPINION AND ORDER

     Frank Annette was convicted in 2012 of conspiracy to

distribute heroin and cocaine base (Count 1), possessing a

firearm in furtherance of drug trafficking (Count 2), and aiding

and abetting possession of a firearm in furtherance of a

conspiracy (Count 3).    He has since filed a series of pro se

motions, two of which seek relief under Federal Rule of Civil

Procedure 60(b) and one requesting a sentence reduction under 18

U.S.C. § 3582.    The request for relief under Section 3582 has

been denied.    (ECF No. 285).   Annette’s motions under Rule 60(b)

(ECF Nos. 277, 287) are pending.

     Annette was sentenced to concurrent sentences of 200 months

on Counts 1 and 2, and to a consecutive 60 months on Count 3.     He

now asks the Court to vacate his conviction on Count 3 and re-

sentence him without the consecutive portion of the sentence.

For support, he cites his efforts at rehabilitation while in

prison, as well as the ages of his children at the time of his

anticipated release.    Annette also cites United States v.

Holloway, 68 F. Supp. 3d 310 (E.D.N.Y. 2014), wherein the
defendant sought relief under Rule 60(b) after his habeas corpus

petition was denied, and the government assented to re-

sentencing.

     In this case, unlike Holloway, the government does not

assent.   Moreover, there is no basis for relief under Rule 60(b),

as that Rule applies only to civil proceedings.      See Fed. R. Civ.

P. 1.   More specifically, “Rule 60(b) is not available to

directly challenge the integrity of an underlying criminal

conviction or sentence.”      United States v. Christian Bros.

Contracting Corp., 586 F. App’x 79, 80 (2d Cir. 2014) (citing

Harris v. United States, 367 F.3d 74, 82 (2d Cir. 2004)).

     When faced with a Rule 60(b) motion challenging a criminal

judgment, a district court may either treat the motion as a

petition under 28 U.S.C. § 2255 or deny it as beyond the scope of

the Rule.   Harris, 367 F.3d at 82.     Here, the government notes

that a motion under Section 2255 would be untimely, and Annette

himself concedes that a Section 2255 filing is no longer an

option.   ECF No. 287 at 1.    Furthermore, Annette has not

identified any legal infirmity in either his conviction or

sentence that would warrant relief under Section 2255.

Accordingly, his motions to vacate his conviction on Count 3 (ECF

Nos. 277, 287) are denied.




                                    2
     DATED at Burlington, in the District of Vermont, this 21st

day of October, 2019.

                              /s/ William K. Sessions III
                              William K. Sessions III
                              District Court Judge




                                3
